Citation Nr: 1707754	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  11-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES
 
1. Entitlement to an evaluation in excess of 10 percent for residuals of a right lower extremity Muscle Group X fragment wound since February 24, 2009.
 
2. Entitlement to an increased evaluation for right lower extremity scars since February 24, 2009.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 

ATTORNEY FOR THE BOARD
 
Paul Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1966 to November 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Pittsburgh, Pennsylvania RO certified the case to the Board. 

The Veteran testified in September 2011 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 
 
By way of procedural history, in an April 2014 decision the Board granted entitlement to a separate 10 percent rating for residuals of a moderate right lower extremity Muscle Group X fragment wound, with debridement, for the period from October 27, 2008 until February 24, 2009, under 38 C.F.R. § 4.73, Diagnostic Code 5310 (2016). The Board remanded the issue of what evaluation was warranted for right lower extremity scars from February 25, 2009, and by implication the question what rating was warranted for wound residuals since that date.  Subsequently in a September 2014 rating decision VA granted a 10 percent evaluation for right lower extremity scars from October 27, 2008 to include the latter period.  The bases for describing the disorder as a scar may have been due to the Board's discussion in the reasons and bases section of the decision.   
 
After reviewing the file the Board finds it necessary to clarify its prior decision to emphasize the fact that one rating is warranted for residuals of the Veteran's right lower extremity fragment wound and a separate rating is in order for right lower extremity scars, as those disabilities impair separate symptoms. See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). As such, the Board bifurcates the issue on appeal and considers the issues separately, as stated above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously noted, in February 1969 the Veteran, while in combat near Phong Thuan in the Republic of Vietnam, sustained multiple right lower extremity fragment wounds when he was struck by enemy land mine fragments. His right lower extremity wounds required debridement.   By April 1969, the Veteran had, in pertinent part, active muscle function in the anterior compartment of the right lower extremity, but he had difficulty pulling tendons as these appeared to be "bound down in scar." 

Unfortunately, a retrospective review of the Board's April 2014 decision reveals that the language used is not a model of clarity.  The intent of the decision, however, was to grant a separate rating for the Muscle Group X injury under Diagnostic Code 5310 for the period from October 27, 2008 to February 24, 2009, and then remand the case for the RO to rate both the Muscle Group injury from that date, and reevaluate what separate rating was in order for right lower extremity scarring since that date.  The assigned separate 10 percent rating for the muscle injury was warranted, in part, because the wound required debridement.  See generally, 38 C.F.R. §§ 4.56(d)(2)(i); 4.73, Diagnostic Code 5310.

To date the Veteran has not received a VA examination specifically addressing the current  nature and extent of his Muscle Group X injury.  As such the evidence is inadequate to decide that issue. Monzingo v. Shinseki, 26 Vet. App. 97, 105, (2012)(noting an examination is adequate when it "sufficiently inform[s] the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").
 
The Board notes that the Veteran is also in receipt of a separate 30 percent rating for status post fibular loss with contracture, right ankle, residuals of a shell fragment wound; a 20 percent rating for pes planus of the right foot, and a 10 percent rating for osteoarthritis of the right knee. The Veteran's specific complaints relating to his right lower extremity can be summarized primarily as limitation of ankle motion, as well as ankle, foot, lower leg and knee pain, weakness and fatigability. 

While the Veteran has undergone several VA examinations with regard to assessing the nature of his various musculoskeletal disabilities related to the right lower extremity, none has apportioned the Veteran's right lower extremity symptomatology as to each specific disability.  Hence, the available VA examinations reports cannot be considered adequate for review of the Veteran's Muscle Group X injury on the merits. Monzingo, 26 Vet. App. at 105.  As such, remand is warranted for a new VA examination to adequately consider the nature and severity of the Veteran's right lower extremity muscle injury, and to specifically apportion relevant symptomatology to the muscle injury as opposed to the Veteran's other right lower extremity injuries. Tucker v. Derwinski, 2 Vet.App. 201, 203 (1992).
 
Scars
 
The Veteran contends that a higher rating is warranted for right lower extremity scars. The most recent VA examination of October 2014 considered only three scars on the Veteran's right lower extremity; specifically those on the tibia, posterior calf, and proximal to the lateral malleolus. However, the Veteran's February 2012 examination documented a scar to the right upper thigh. 
 
As no examination of record has considered all of the Veteran's documented scars of the right lower extremity, no VA examination of record with regard to that issue is adequate for review on the merits. Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008) (to be adequate, an examination must take into account an accurate factual history of the claim). 
 
For these reasons, the Board finds that remand is necessary in order to obtain an adequate VA examination of the Veteran's right lower extremity scars. See Tucker v. Derwinski, 2 Vet.App. 201, 203 (1992).
 
Accordingly, the case is REMANDED for the following action:
 
1. Request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for either residuals of a right lower extremity Muscle Group X injury, or for right lower extremity scars since February 2009, for which records have not previously been submitted.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. After all available records have been associated with the electronic file, schedule the Veteran for a VA examination with an appropriate medical professional to address the current nature and severity of the Veteran's scars. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner. The examiner should specifically consider all scars related to the Veteran's in-service injuries. 
 
So to avoid any future remands, the examiner is asked to assess the nature and severity of any and all right lower extremity scars.  All tests deemed necessary by the examiner should be performed, and a rationale shall be provided for any conclusion reached by the examiner. 
 
3. Schedule the Veteran for a VA examination with an appropriate medical professional to address the current nature and severity of the Veteran's right lower extremity Muscle Group X fragment wound residuals. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner. 

Following a physical examination the examiner must specifically indicate the extent to which any of the Veteran's right lower extremity symptoms are attributable to his right lower extremity Muscle Group X fragment wound injury, as opposed to any other right lower extremity disorder to include the right ankle joint, status-post fibular loss with contracture, right foot pes planus, and right knee osteoarthritis. If the examiner cannot distinguish the pathology caused by each disorder the examiner must explicitly note such in the report, and explain why the pathology cannot be distinguished.  A fully reasoned rationale must accompany any opinion offered.
 
4. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. The RO must ensure that the examiner documented his/her consideration of the VBMS and Virtual VA data bases. If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
6. Thereafter, the AOJ must readjudicate the claims on appeal. Specifically the AOJ should consider entitlement to an evaluation in excess of 10 percent for residuals of a right lower extremity Muscle Group X injury with debridement since February 24, 2009, and entitlement to an increased evaluation for right lower extremity scars since February 24, 2009. If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




